Citation Nr: 0218150	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-08 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Propriety of the declaration of forfeiture against the 
appellant based on fraudulent acts as provided by Title 38 
U.S.C. Section 6103(a).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
May 1942.  He was a Prisoner of War and died from 
dysentery.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, and a June 2001 decision in which 
the Director of VA Compensation and Pension Service 
determined that the appellant had forfeited her 
entitlement to VA benefits in accordance with 38 U.S.C.A. 
6103(a) on the basis that she had knowingly and 
intentionally presented materially false and fraudulent 
statements and evidence in support of her claim for aid 
and attendance for benefits as a veteran's widow.


FINDINGS OF FACT

1.  In November 1999, the appellant filed a claim for an 
aid and attendance allowance for a surviving spouse, 
submitting a medical certificate from Teodoro C. Navarro, 
M.D. suggesting that she had been examined and that an 
impression of osteoarthritis of the knees, ankles, and 
shoulders had been provided.

2.  In a July 2000 deposition of the appellant by a VA 
field examiner, the appellant stated that she did not know 
Teodoro C. Navarro, M.D., nor had she ever consulted him 
for any medical purpose, but that the claim and medical 
certificate had been filed by a third party on her behalf.

3.  Beyond any reasonable doubt, the appellant knowingly 
made false representations concerning her claim for VA 
benefits.


CONCLUSION OF LAW

The forfeiture declared against the appellant was proper.  
38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.901 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1999, the appellant filed a claim for 
entitlement to aid and attendance allowance for a 
surviving spouse.  At that time, she was 80 years old and 
indicated that she could no longer protect herself from 
any hazard, could not do the simplest things, and could 
not walk unassisted.  

In February 2000, the RO denied the appellant's claim on 
the grounds that there was no current medical evidence 
showing that she was unable to perform the simplest self 
care functions required in everyday living, as to be in 
need of aid and attendance of another person.

In March 2000, the appellant filed a notice of 
disagreement (NOD) with the RO's decision.  Included with 
her NOD was a medical certificate from Teodoro C. Navarro, 
M.D. dated February 18, 2000.  Dr. Navarro stated that he 
had examined the appellant "personally because of 
hypertension and pains on her lower extremities, and 
shoulders."  The impression was osteoarthritis of the 
knees, ankles and shoulders.  Dr. Navarro reported that 
the certificate had been issued upon request "for whatever 
legal purpose it may serve."  

During a VA field investigation in July 2000, the 
appellant was ambulant, able to walk by herself, and 
apparently capable of attending to her personal needs.  
She was coherent to interview and very much aware of what 
was happening around her.  She willingly provided her 
written statement in the presence of her grandson.  The 
examiner noted that she answered questions without much 
ado, giving the impression that she was telling the truth.

During the investigation, the appellant disclosed that she 
had been approached by a third party, known as B.T., who 
offered to assist her to increase her VA benefits.  She 
indicated that B.T. had prepared the claim and the 
communication sent to the RO.  She also stated that she 
had not submitted a medical certificate to the RO, but 
that it was B.T. who had talked to the doctor by 
telephone, while they were meeting, and had him provide a 
medical certificate, apparently based on her conversation 
with him.   She denied knowing or ever being examined by 
Dr. Navarro.  

The appellant also indicated that B.T. told her that her 
claim would be referred to a certain attorney who would 
prepare the necessary documents.  She added that she had 
not been told the name of the attorney.  She also 
indicated that she had agreed to compensate B.T. an amount 
equal to 20 percent of any accrued benefits that she would 
have received, had her claim been successful.  The 
appellant concluded by pointing out that she had no formal 
education, and had only learned how to read tagalog.

After issuing a proposed administrative decision, in 
January 2001 the RO notified the appellant that it 
proposed to charge her with violation of 38 U.S.C.A. 
§ 6103(a).  She was notified of the charge made, the 
applicable statute, her right to a hearing, and afforded 
an opportunity to respond.  The RO specifically told her 
that the evidence showed that she knowingly and with 
intention to receive greater benefits, furnished false and 
fraudulent evidence in the prosecution of her claim for 
increased benefits.  She was also informed that the 
evidence showed that she had entered into an agreement 
with a claims fixer with the intention of receiving 
greater benefits, and although she had alleged that she 
was not the one who had submitted the medical certificate, 
she nevertheless, had conspired with the presentation of 
the same knowing fully well that the document was 
falsified.

The appellant replied in a February 2001 letter that she 
had not conspired with any claims fixer or agreed with 
anyone to cheat VA.  She indicated that she wanted to make 
it clear that she had, herself, presented to Dr. Navarro 
for examination.  She added that he examined her fully 
mentally, physically, and even emotionally.  She had 
relied on him for everything since he was her medical 
officer at that time, until he had furnished the medical 
certificate which she had submitted to the RO.

In March 2001, the RO notified the appellant that the 
evidence had been found sufficient to warrant her 
submission for consideration of forfeiture.  In a June 
2001 decision, the Director of the VA Compensation and 
Pension Service invoked a Declaration of Forfeiture 
against the appellant.  It was determined that she 
forfeited all rights, claims and benefits to which she 
might otherwise be entitled under laws administered by VA.

In August 2001, the appellant submitted an NOD with the 
forfeiture decision, stating that she was a victim of 
unexpected circumstances.  She asserted that she had been 
approached by B.T. and that she was really stunned and 
surprisingly followed all her wishes.  She added that she 
had not conspired with her, but rather had agreed with her 
because she had become hypnotized and became physically 
and mentally weak.  She indicated that prior to October 
2000, she had been examined and her condition had 
improved, and that at the time of her field examination 
her condition had improved to the degree that she could 
intelligently answer all the questions asked of her.  She 
concluded that the improvement in her health was not a 
sign of cheating, and that she had not hired a fixer for a 
percentage, but was the victim of an incident, not of her 
own doing.

In her November 2001 Substantive Appeal, the appellant 
asserted that she was not educated and very poor, and that 
she was led by B.T. to believe that she would be 
benefited.  She stated that she was cheated by B.T., but 
that she had no intention of cheating VA.  She added that 
if she was able to walk during the field examination, it 
was because she had "rested for so long and had consumed 
many medicines."  She concluded by asking for forgiveness, 
indicating that she was very sick and not employed.

The appellant also included copied of private medical 
records.  A September 2001 computed tomography (CT) scan 
revealed ischemic white matter changes of aging, both 
frontal lobes, and age related cerebral-cerebellar 
atrophy.  An x-ray of the cervical spine also showed 
cervical spondylosis.  An x-ray of the chest revealed 
slight cardiomegaly, left ventricle; atheromatous aorta; 
minimal pleural effusion and or thickening on the left; 
and dextroscoliosis.  

II.  Legal Analysis

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, 38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  The appellant was notified in the 
January 2001 proposal to charge letter, the March 2001 
decision declaring a forfeiture, and the September 2001 
Statement of the Case of the laws and regulations related 
to forfeiture and of the circumstances surrounding the 
forfeiture of her benefits.  The Board concludes that the 
above-referenced discussions adequately informed the 
appellant of the laws and regulations regarding forfeiture 
and their application to her particular case and 
therefore, complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
In connection with the forfeiture decision, the appellant 
has had the opportunity to submit argument.  The appellant 
has not identified additional documents to be obtained or 
witnesses to interview regarding information pertinent to 
her claim.  Additionally, an extensive field examination 
was conducted.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Additionally, a review of the record in this case 
indicates that the RO complied with the procedural 
requirements as set forth in 38 C.F.R. 3.905(b) (2002). 

Application of law to the facts

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper 
concerning any claim for VA benefits shall forfeit all 
rights, claims, and benefits under all laws administered 
by VA (except laws pertaining to insurance benefits).  38 
U.S.C.A. § 6103(a) (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.901 (2002).

The forfeiture action is an adversarial process initiated 
by the VA Secretary that requires the application of a 
"beyond a reasonable doubt" standard to declare a 
forfeiture.  Thus, it involves a standard much higher than 
the typical claims adjudication standard.  See Trilles v. 
West, 13 Vet. App. 314, 318, 326-27 (2000).

Forfeiture of benefits will not be declared until the 
person has been notified by the Chief Attorney or, in VA 
Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth (1) the specific 
charges against the person; (2) a detailed statement of 
the evidence supporting the charges, subject to regulatory 
limitations on disclosure of information; (3) citation and 
discussion of the applicable statute; (4) the right to 
submit a statement or evidence within 60 days, either to 
rebut the charges or to explain the person's position; (5) 
the right to a hearing within 60 days, with representation 
by counsel of the person's own choosing, and that no 
expenses incurred by a claimant, counsel or witness will 
be paid by the VA.  38 C.F.R. 3.905(b) (2002). 

Based upon a review of the complete record, the Board 
finds that beyond any reasonable doubt, the appellant 
knowingly made false representations concerning her claim 
for VA benefits.  Although she has insisted that she was 
the victim of fraud perpetrated by a third party, B.T., 
she admitted, under oath, at the time of her field 
investigation that she was aware that B.T. was submitting 
a falsified medical certificate on her behalf in order to 
obtain greater benefits.  While she denied submitting the 
medical certificate, it was sent to the RO along with her 
NOD, which she herself signed.

The Board is aware that at the time of the field 
examination in July 2001, the appellant stated that she 
had neither met nor been examined by Dr. Navarro.  
However, in February 2001 she offered an inconsistent 
statement suggesting she was, in fact, examined by Dr. 
Navarro.  She later appeared to recant this version of 
events in August 2001 when she said that she answered the 
questions during the field examination intelligently.  The 
Board finds the appellant's statements made at the time of 
the field examination to be most credible.  She only 
changed her story in February 2001 after being notified of 
the proposed forfeiture of her benefits.  Her statement in 
August 2001, i.e., that she answered the questions 
intelligently, also supports the conclusion that she had 
been truthful during the field examination.  

In light of the foregoing, the appellant's arguments that 
her actions were merely unintentional misrepresentations 
perpetrated by another, are not persuasive.  She knew that 
the medical certificate being submitted in conjunction 
with her claim was fraudulent.  The fact that she asserts 
that a third party initiated the application does not 
insulate her from her subsequent actions endorsing the 
application.  The law is clear that the claimant need only 
assist in or agree to the false statement, which she 
clearly has done.  See 38 U.S.C.A. § 6103(a) (West 1991 & 
Supp. 2002).

Even assuming that the Board accepted the appellant's 
February 2001 statement stating that she was examined by 
Dr. Navarro as true, this would mean she lied under oath 
during her field examination, also constituting fraud.  
See 38 U.S.C.A. § 6103(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.901(a) (2002).  Although the appellant has 
submitted medical evidence of ischemic white changes of 
aging and age related cerebral-cerebellar atrophy, there 
is no evidence of record suggesting that she is 
incompetent.

The appellant asks that regardless of her actions 
regarding the filing of her claim for aid and attendance 
allowance for surviving spouse, this should not affect the 
benefits she was already receiving on account of the death 
of the veteran.

However, the law is clear that anyone who knowingly makes 
a false statement to VA to procure benefits shall forfeit 
all benefits under VA.  She sought the aid and attendance 
allowance for surviving spouse.  This was based upon her 
status as having survived the death of the veteran.  The 
falsified information submitted on her behalf has 
essentially resulted in the forfeiture of all survival 
benefits arising from the death of the veteran.  
Therefore, the Board must conclude that beyond a 
reasonable doubt, the forfeiture declared against the 
appellant was proper.


ORDER

Forfeiture declared against the appellant pursuant to 38 
U.S.C.A. § 6103(a) having been proper, the appeal is 
denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

